Citation Nr: 0708862	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  04-27 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

 Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
February 1974.  In February 1974, the veteran was released 
from active duty and transferred to the Coast Guard Reserve.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied service connection for PTSD.

In February 2006, the veteran testified during a hearing 
before the undersigned at the RO.  The transcript is of 
record.

In June 206, the Board remanded the claim of service 
connection for PTSD for further development.


FINDING OF FACT

The competent evidence establishes that the veteran currently 
does not have PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006). 

The duty to notify

VA must inform a claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004); 38 C.F.R. § 
3.159(b).

In a letter issued in January 2004, the RO notified the 
veteran of the evidence needed to substantiate his claim for 
service connection.  

The January 2004 VCAA notification letter satisfied the 
second and third elements of the duty to notify by informing 
the veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them. 

With respect to the fourth element, the January 2004 VCAA 
letter contained a notation that the veteran was to give VA 
enough information to be able to identify and request 
relevant records where they exist.  This statement served to 
advise the veteran to submit any evidence in his possession 
pertinent to the claims on appeal.  In March 2005, the 
veteran submitted a statement and additional records 
concerning his claim for PTSD, thereby demonstrating his 
actual knowledge of the need to submit evidence in his 
possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present appeal, the first three elements of Dingess 
notice are satisfied by the January 2004 letter.  However, 
the veteran did not receive notice about the evidence needed 
to establish a rating or notice regarding an effective date 
until an August 2006 supplemental statement of the case.  
Such post-adjudication documents cannot serve to provide VCAA 
notice.  Overton v. Nicholson, 20 Vet. App. 1 (2006).  Since, 
however, the claim is being denied, no rating is being given 
and no effective date is being set.  There is no prejudice in 
the inadequate notice on these elements.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Thus, all required notice was given.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

The RO has obtained all records of treatment reported by the 
veteran; including service medical records, VA Medical Center 
records and private medical records.  

Additionally, per the June 2006 Board remand, the veteran 
underwent a comprehensive VA examination in June 2006.
  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations for Service Connection Claims

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for 
PTSD is subject to additional requirements, however.

In order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2006).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran "engaged 
in combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. § 3.304(f) 
(2006).  Participation in combat, a determination that is to 
be made on a case-by-case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (1999).

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be consistent with circumstances, 
conditions, or hardships of service.  See 38 U.S.C.A. § 
1154(b); Cohen v. Brown, at 146-47; Zarycki v. Brown, at 98; 
38 C.F.R. § 3.304(f).

If the veteran did not engage in combat with the enemy, or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown at 98. 

Factual Background

The service personnel records include a citation given to the 
USCGC Blackhaw for support in the contiguous waters of 
Vietnam between September 1969 and September 1970.  The 
citation notes that the ship established and maintained 
navigation devices along the coast and islands of that 
country while "operations of a most arduous nature where 
conducted in monsoonal weather and in isolated areas, often 
enemy controlled, mountains and snake infested."  All 
personnel attached to and serving on the USCGC Blackhaw 
during the designated period were authorized to wear the 
Coast Guard Unit Commendation Ribbon.  The veteran was 
awarded this ribbon for his service with the Blackhaw from 
July 1970 to March 1971.

The members of the USCGC Blackhaw were also awarded the 
Meritous Unit Commendation for their service from October 
1970 to November 1970 and from January 1971 to March 1971, 
while deployed in the waters of Vietnam.

In September 1970, the veteran was issued a Vietnam Service 
Medal with one Bronze Star for his service in the Republic of 
Vietnam from August 1970 to September 1970.

In March 1971, the veteran was authorized to wear the Vietnam 
Campaign Medal for service in the Republic of Vietnam while 
serving on the USCGS Blackhaw from August to November of 1970 
and from January to February of 1971.

In November 2003, the veteran presented to the San Francisco, 
VA Medical Center (VAMC) with complaints that his mood was 
"down" lately and had trouble controlling his anger.  He 
reported having frequent nightmares about his service in 
Vietnam.  He also reported symptoms of irritability, angry 
outbursts, intrusive thoughts of Vietnam, avoidance of 
reminders and social isolation.

The veteran reported that during his service in Vietnam, he 
had to carry batteries while under fire to lighthouses and 
other navigational aids.  The veteran was not armed when 
carrying these batteries which made him feel helpless under 
fire.  The veteran also reported dropping percussion grenades 
over the side of his ship.  

The physician stated that the veteran was agitated, irritable 
and endorsing symptoms of re-experiencing, avoidance and 
hyperarousal.  The diagnosis was PTSD and alcohol abuse.

In December 2003, the veteran presented for psychological 
treatment.  Alcohol dependence and possible war related PTSD 
were reported.  Again, the veteran reported experiencing 
nightmares several times per week that were related to events 
that occurred while he was in the Coast Guard.

In February 2004, an individual therapy note listed the 
veteran's problems as alcohol dependence and anxiety 
disorder.

In July 2004 the veteran reported in-service stressors, and 
that he had been receiving treatment for the last ten months 
for symptoms of PTSD.

A November 2004 treatment note at the San Francisco VAMC 
notes that the veteran had a Mississippi Scale score of 108 
with 107 being the cut off score for PTSD.  The person 
completing the report found that the veteran exhibited 
prominent symptoms of PTSD.  He experienced events that 
threatened serious injury or death and the response involved 
intense fear and helplessness.  The veteran was experiencing 
avoidance; arousal and re-experiencing that caused 
significant impairment in the veteran's social and 
occupational functioning.  The assessments included PTSD.

In January 2005, the veteran presented to the VAMC with 
symptoms of PTSD marked prominently by hyperarousal and 
intrusive components.  The assessments included symptoms of 
PTSD.

In a February 2005 letter, a resident psychiatrist at the San 
Francisco VAMC reported that the veteran had clear and 
prominent symptoms of PTSD and easily met the criteria for 
the diagnosis of PTSD, which clearly stemmed from service 
related traumatic experience.

At the February 2006 hearing the veteran testified regarding 
in-service stressors.  He also testified that he was 
currently unemployed and socially isolated.

Per the June 2006 Board remand, the veteran underwent a 
comprehensive VA examination in June 2006.  He presented with 
complaints of being angry at VA regarding his attempts at 
service connection, but was found to otherwise be vague with 
regard to his complaints.  The examiner also noted that the 
veteran was vague when discussing traumatic stressors.  The 
veteran reported fear he experienced when throwing grenades 
over the side of his vessel and being fearful of enemy 
capture all of the time.  He reported a history of one or two 
nightmares a week about Vietnam, although these tended to be 
about fears that never occurred such as concerns about being 
taken by an enemy prisoner.  The veteran reported a long 
history of irritability and anger.  He stated that his PTSD 
symptoms increased five years ago when he was forced to stop 
drinking.

The veteran did not endorse symptoms suggestive of major 
depression.  The veteran participated in PTSD at the VAMC for 
two years but left about six months ago when he was told that 
he did not have PTSD.  

The diagnosis was anxiety disorder, not otherwise specified 
and alcohol dependence.  A Global Assessment Functioning 
(GAF) score of 50 was assigned.

The examiner stated that much of the veteran's duty was 
hazardous and stressful but no specific traumatic stressors 
were identified.  The veteran's nightmares reflected a 
history of anxiety and fearlessness but tended to focus on 
events which could have happened as opposed to events that 
actually did happen.  The veteran reported many symptoms 
consistent with PTSD, but did not appear to meet all the 
necessary criteria.

Analysis

The initial question is whether the evidence supports a 
diagnosis of PTSD, as contemplated under 38 C.F.R. § 
3.304(f).   Such determination must be based on medical 
evidence, and not simply the history reported by the veteran.  
See Howell v. Nicholson, 19 Vet. App. 535 (2006).

Service medical records contain no diagnosis of any 
psychiatric disorder, to include PTSD. 

However, between November 2003 and February 2005, the veteran 
was assessed as having PTSD during treatment at the San 
Francisco VAMC.  The February 2005 letter, form a resident 
psychiatrist essentially concludes that the veteran met the 
criteria of a diagnosis of PTSD.

Those records must be weighed against the opinion of the VA 
examiner in June 2006, and the veteran's report that he had 
stopped treatment after being told he did not have PTSD.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997).  Factors for assessing the probative 
value of a medical opinion include whether the physician had 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

While the VAMC treatment records do list an impression of 
PTSD, the February 2006 examiner had a unique opportunity to 
conduct a longitudinal review of the entire record, including 
the opinions from the VAMC.  The examination report is also 
more detailed than any of the VAMC records.  

The examination report is, therefore, more probative than the 
earlier VAMC records.

Because the weight of the competent evidence is against a 
finding of a current diagnosis of PTSD, the Board concludes 
that the preponderance of the evidence is against the claim.  
Reasonable doubt does not arise, and the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


